Exhibit 10.1

 

RELIANT ENERGY, INC.
2002 LONG-TERM INCENTIVE PLAN

 

QUARTERLY COMMON STOCK AND PREMIUM RESTRICTED STOCK AWARD

 

Pursuant to this Award Agreement, as of ______________, _____, Reliant
Energy, Inc. (the “Company”) hereby grants to «Director» (the “Participant”), a
Director of the Company, «Shares» shares of Common Stock, in lieu of fees
otherwise payable to the Participant for services as a Director for the period
from ___________, ____ through ___________ plus an additional «Premium» premium
restricted shares of Common Stock (“Premium Restricted Stock”). Such number of
shares are subject to adjustment as provided in Section 15 of the Reliant
Energy, Inc. 2002 Long-Term Incentive Plan (the “Plan”), subject to the terms,
conditions and restrictions described in the Plan and in this Agreement.

 


1.                                       RELATIONSHIP TO THE PLAN. THIS GRANT OF
COMMON STOCK AND PREMIUM RESTRICTED STOCK IS SUBJECT TO ALL OF THE TERMS,
CONDITIONS AND PROVISIONS OF THE PLAN AND ADMINISTRATIVE INTERPRETATIONS
THEREUNDER, IF ANY, WHICH HAVE BEEN ADOPTED BY THE COMMITTEE AND ARE IN EFFECT
ON THIS DATE. EXCEPT AS DEFINED HEREIN, CAPITALIZED TERMS HAVE THE SAME MEANINGS
AS UNDER THE PLAN. IF ANY PROVISION OF THIS AWARD AGREEMENT CONFLICTS WITH THE
EXPRESS TERMS OF THE PLAN, THE TERMS OF THE PLAN CONTROL AND, IF NECESSARY, THE
APPLICABLE PROVISIONS OF THIS AWARD AGREEMENT ARE DEEMED AMENDED SO AS TO CARRY
OUT THE PURPOSE AND INTENT OF THE PLAN. REFERENCES TO THE PARTICIPANT ALSO
INCLUDE THE HEIRS OR OTHER LEGAL REPRESENTATIVES OF THE PARTICIPANT OR THE
PARTICIPANT’S ESTATE.


 


2.                                       RESTRICTIONS. THE PREMIUM RESTRICTED
STOCK GRANTED UNDER THIS AGREEMENT MAY NOT BE SOLD, ASSIGNED, TRANSFERRED,
PLEDGED OR OTHERWISE ENCUMBERED UNTIL THE RESTRICTIONS HAVE LAPSED (“RESTRICTION
PERIOD”) EXCEPT AS OTHERWISE PROVIDED IN THIS SECTION 2. NOTWITHSTANDING
ANYTHING HEREIN OR IN THE PLAN TO THE CONTRARY, THE SHARES OF PREMIUM RESTRICTED
STOCK ARE TRANSFERABLE BY THE PARTICIPANT TO IMMEDIATE FAMILY MEMBERS, IMMEDIATE
FAMILY MEMBER TRUSTS, AND IMMEDIATE FAMILY MEMBER PARTNERSHIPS PURSUANT TO
SECTION 14 OF THE PLAN.


 


3.                                       VESTING AND FORFEITURE.


 

(a)                                The Common Stock granted herein is fully
vested and transferable as of the date granted.

 

(b)                                 The Premium Restricted Stock vests as of the
date of the Company’s annual meeting in _____ (“Vesting Date”) (the end of the
Participant’s current term as a Director during which the shares of Premium
Restricted Stock were granted), provided the Participant does not terminate
service, except as otherwise provided in this Section 3, before the Vesting
Date.

 

(c)                                  If the Participant’s service as a Director
is terminated due to death or Disability, Participant’s right to receive Premium
Restricted Stock vests at the time of such termination to the extent not
previously vested pursuant to this Section 3. For purposes of this Award
Agreement, “Disability” means a physical or mental impairment of sufficient
severity such that the Participant can no longer serve as a Director.

 

1

--------------------------------------------------------------------------------


 

(d)                                 If the Participant terminates service on the
Board for any reason other than death or Disability, the Participant’s right to
receive Premium Restricted Stock granted during the term during which the
Participant terminates service will be forfeited in its entirety upon
termination.

 

4.                                       Rights as a Stockholder. Except as
otherwise specifically provided in this Award Agreement and the Plan, during the
Restriction Period the Participant shall have all the rights of a stockholder
with respect to the Premium Restricted Stock including, without limitation, the
right to vote the Premium Restricted Stock and the right to receive any
dividends with respect thereto.

 


5.                                       CASH PAYMENT UPON A CHANGE OF CONTROL.
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, UPON OR IMMEDIATELY PRIOR TO
THE OCCURRENCE OF ANY CHANGE OF CONTROL OF THE COMPANY, PARTICIPANT’S RIGHT TO
RECEIVE PREMIUM RESTRICTED STOCK SHALL BE SETTLED BY A CASH PAYMENT TO
PARTICIPANT EQUAL TO THE PRODUCT OF (I) THE FAIR MARKET VALUE PER SHARE OF
COMMON STOCK ON THE DATE IMMEDIATELY PRECEDING THE DATE ON WHICH THE CHANGE OF
CONTROL OCCURS AND (II) THE TOTAL NUMBER OF SHARES OF PREMIUM RESTRICTED STOCK
GRANTED. SUCH CASH PAYMENT SHALL SATISFY THE RIGHTS OF PARTICIPANT AND THE
OBLIGATIONS OF THE COMPANY UNDER THIS AWARD AGREEMENT IN FULL.


 


6.                                       NOTICES. FOR PURPOSES OF THIS AWARD
AGREEMENT, NOTICES AND ALL OTHER COMMUNICATIONS MUST BE IN WRITING AND WILL BE
DEEMED TO HAVE BEEN GIVEN WHEN PERSONALLY DELIVERED OR WHEN MAILED BY UNITED
STATES REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID,
ADDRESSED AS FOLLOWS:


 

If to Company:

Reliant Energy, Inc.

 

1000 Main Street

 

Houston, Texas 77002

 

ATTENTION:  Senior Vice President and

 

Corporate Secretary

 

 

If to Director:

 

 

 

c/o Corporate Secretary

 

Reliant Energy, Inc.

 

1000 Main Street

 

Houston, Texas 77002

 

or to such other address as either party may furnish to the other in writing in
accordance with this Section 6.

 

7.                                       Successors and Assigns. This Award
Agreement is binding upon and inures to the benefit of the Participant, the
Company and their respective permitted successors and assigns.

 

 

 

 

 

Joel V. Staff

 

Chairman and Chief Executive Officer

 

2

--------------------------------------------------------------------------------